PROSECUTION IS HEREBY REOPENED
A Technology Center Director has approved of reopening prosecution by signing below:
/KIESHA R BRYANT/Director, Art Unit 3700                                                                                                                                                                                                        

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 Acknowledgement is made to Applicant’s claim to priority to Foreign App. No. DE102016007303 filed June 16, 2016. 

Status of Claims 
This Office Action is responsive to the Patent Board Decision filed on May 19, 2022. Claims 1, 2, 3, 5, 6, 7, 8, 10, 15, 17, 18, 19 and 20 were previously rejected under 35 U.S.C. 103 as being unpatentable over Froehlich (U.S. Pat. 5,503,146) in view of Bassin (U.S. PG Pub. 2009/0326403) in further view of DeVries (U.S. Pat. 5,694,926). Claims 4, 9 and 13 were previously rejected under 35 U.S.C. 103 as being unpatentable in further view of Frank (US Pat. 6,467,477). Claim 11 was previously rejected under 35 U.S.C. 103 as being unpatentable in further view of Morris (U.S. PG Pub. 2004/0255943). Claim 12 was previously rejected under 35 U.S.C. 103 as being unpatentable in further view of Hill (US Pat. 6,401,713). Claims 14 and 16 were rejected under 35 U.S.C. 103 as being unpatentable in further view of Hete (U.S. PG pub. 2007/0044799).
Wherein the Patent Board Decision filed on May 19, 2022, the Examiner was Reversed because the Board determined prior art of record Froehlich (U.S. Pat. 5,503,146) fails to disclose the limitation of varying blower speed "in an oscillating manner," as previously indicated by Examiner. As such, new grounds of rejection were necessitated, shown below. 
  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first control” and “second control” of claim 1; “pressure sensor” and “sensor device” along with the “sensor device for speed detection of the motor” and “sensor for pressure measurement of the motor” of claim 3; and the “pressure regulator” of claims 14 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 608.01n
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: curves 20 and 21 in Fig. 4.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 
“13” has been used to designate both “interface” and “pump device”.  
“14” has been used to designate both “coupling” and “motor”.  
“15” has been used to designate “operating element”, “sensor” in the specification and “speed recognition” in Fig 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 5, 7, 9, 10, 14, 16, and 20 are objected to because of the following informalities:  
Claim 1 recites “such that a speed of the blower varies in an oscillating manner”, ln 5 should read --such that the speed of the blower varies in an oscillating manner--;
Claim 3 recites “a motor which is provided with a sensor device for speed detection and a sensor for pressure measurement”, ln 1-2 should read --a motor which is provided with the sensor device for speed detection and the pressure sensor for pressure measurement--;
Claim 5 recites “ascertained at the device outlet”, ln 1-22 should read -- ascertained at a device outlet--;
Claim 7 recites “ambient humidity, leakage, present treatment pressure.”, ln 3 should read -- ambient humidity, leakage, and present treatment pressure.--;
Claim 9 recites “wherein an ascertained breathing gas flow”, ln 1-2 should read -- wherein the ascertained breathing gas flow--;
Claim 9 recites “while using at least one of a characteristic map, a linear regression equation, multidimensional regression, linearization, quadratic/exponential equations.”, ln 3-4 should read --while using at least one of a characteristic map, a linear regression equation, multidimensional regression, linearization, or quadratic/exponential equations--;
Claim 10 recites “to adapt an ascertained breathing gas flow”, ln 1-2 should read – to adapt the ascertained breathing gas flow--;
Claim 14 recites “and a 1-20 Hz oscillation is modulated for this purpose to a treatment target pressure”, ln 2-3 should read --and the 1-20 Hz oscillation is modulated for the purpose to achieve a treatment target pressure--;
Claim 16 recites “and attempts to compensate for it”, ln 3 should read –and attempts to compensate for the pressure drop--;
Claim 20 recites “determine the breathing gas flow generated”, ln 7 should read --determine a breathing gas flow generated--;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 19, and claims 2 and 4-18, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 19 recites “a sensor device, which ascertains at least one of an instantaneous speed of the blower, an instantaneous electrical current of the blower, and an instantaneous electrical power of the blower to determine a breathing gas flow and/or breathing gas volume generated by the blower while using characteristic data of the blower stored in a memory and pressure values provided by the pressure sensor.”, Applicant’s disclosure provides sufficient description for determining the flow volume based on the speed of the motor, the characteristic data of the motor; and the pressure values from the pressure sensor (Fig. 3; Pg. 12, ln 19 to Pg. 14, ln 6) and, based on the interpretation below (See 112b rejection), provides an accepted description for determining breathing gas flow and the breathing gas volume based on the instantaneous speed of the blower/motor, the characteristic data of the blower/motor; and the pressure values from the pressure sensor. Applicant’s disclosure fails to provide any description of how the breathing gas flow and/or the breathing gas volume are determined using an instantaneous electrical current of the blower or an instantaneous electrical power of the blower.  Specifically, Applicant’s specification reiterates the claimed limitations (See Pg. 3, ln 14-18) but fails to provide any further details regarding instantaneous blower current or power. Furthermore, unlike the spend of the motor, which is seen herein as an equivalent to blower speed (See 112b rejection, below), and used to in interpreting how the speed of the blower is utilized, the disclosure is silent regarding motor current or power. Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites “wherein a motor which is provided with a sensor device for speed detection and a sensor for pressure measurement is arranged in a region of a flow volume”, ln 1-3, while claim 1 recites “a pressure sensor”, ln 2 and “a sensor device”, ln 6 Applicant’s disclosure provides sufficient description for a pressure sensor/sensor for pressure measurement and a sensor device but fails to describe a pressure sensor, a sensor device for the blower, sensor for pressure measurement for the motor and a sensor device for the motor.  Put another way, Applicant’s disclosure describes the two elements: a sensor (18; Fig. 2) and a sensor device (15; Fig. 2) but fails to disclose all of the four elements: a pressure sensor, a sensor device for the blower, sensor for pressure measurement for the motor and a sensor device for the motor. Therefore, claim 3 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Examiner notes: The lack of disclosure for the additional sensor for pressure measurement for the motor and a sensor device for the motor of claim 3 provides further support for the interpretation below (See 112b rejection) where the pressure sensor and sensor for pressure measurement are equivalents and the sensor device for the blower and the sensor device for the motor are equivalents. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, and 19-20, and claims 2-13, 15, 17-18 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “and a sensor device, which ascertains at least one of an instantaneous speed of the blower, an instantaneous electrical current of the blower, and an instantaneous electrical power of the blower to determine a breathing gas flow and/or breathing gas volume generated by the blower while using characteristic data of the blower stored in a memory and pressure values provided by the pressure sensor.”, ln 6-10 it is unclear whether the “sensor device” is recited as determining a breathing gas flow and/or breathing gas volume generated by the blower or the autoCPAP respirator is adapted/configured to determine a breathing gas flow and/or breathing gas volume generated by the blower.  Whereby, the instant specification fails to provide sufficient clarity regarding the “sensor device” that senses and determines, Pg. 3, ln 14 to Pg. 4, ln 1.  As such, the “sensor device” is interpreted as not being adapted for determinations.  Similar rational is applied to independent Claims 19-20. Examiner suggest amending independent claims 1, 19, and 20 to recite: “and a sensor device, which ascertains at least one of an instantaneous speed of the blower, an instantaneous electrical current of the blower, and an instantaneous electrical power of the blower; wherein characteristic data of the blower stored in a memory, pressure values provided by the pressure sensor, and one of the instantaneous speed of the blower, the instantaneous electrical current of the blower, and the instantaneous electrical power of the blower are used to determine a breathing gas flow and/or breathing gas volume generated by the blower.”
Further, it is unclear what the recited basis of determination of the breathing gas flow and/or breathing gas volume generated by the blower. Specifically, as the claim is written it is unclear which of: at least one of an instantaneous speed of the blower, an instantaneous electrical current of the blower, and an instantaneous electrical power of the blower; the characteristic data of the blower; and/or the pressure values, are utilized in determining the breathing gas flow and/or breathing gas volume generated by the blower. Applicant’s specification describes determining a flow volume (and a flow) in a region (Pg. 3, ln 30 to Pg. 4, ln 1). Claim 2 recites “wherein both a speed of a motor and also a pressure in a region of a flow volume are metrologically detected and supplied to the control unit, the flow volume being ascertained by the control unit by a computed linkage of measured values for the pressure and the speed.”, ln 1-4. Thus, in making a determination regarding what parameters the breathing gas flow and/or breathing gas volume are basis upon, it is unclear 1) whether the disclosed flow volume is the same as the breathing gas volume and 2) whether the disclosed flow is the same as the breathing gas flow because Applicant’s disclosure is silent on how the breathing gas flow and/or breathing gas volume are determined but provides explanation on the determination of the flow volume. Applicant’s specification describes a flow volume verse pressure curve for every speed of the motor (Fig. 3; Pg. 12, ln 19 to Pg. 14, ln 6).  Thus, given an instant speed of the motor the corresponding flow volume verse pressure curve is obtained from memory (i.e. characteristic data) (Fig. 3) and, with the pressure in the region, the flow volume is obtained. Applicant’s specification further discloses the pump device (13; Fig. 2) which is designed as a blower that is driven by the motor (14; Fig. 2). It appears Applicant’s intent is for the breathing gas flow of the blower and the flow of the motor to be equivalents and the breathing gas volume of the blower and the flow volume of the motor to be equivalents. Therefore, for the purpose of this Office Action the breathing gas flow is interpreted as the flow volume and the breathing gas flow is interpreted as the flow, each determined by the method shown above, and wherein the breathing gas flow/flow and the breathing gas volume/flow volume are determined based on the instantaneous speed of the blower/motor, the characteristic data of the blower/motor; and the pressure values from the pressure sensor. Similar rational is applied to independent Claims 19-20.
Examiner notes: This interpretation resolves issues with independent claims 1, 19, and 20 and dependent claims 2-3 (See 112a rejection above). Examiner suggests amending the claims to make clear whether the breathing gas flow/flow and the breathing gas volume/flow volume are equivalents, respectively. 
Claim 16 recites “the pressure regulator estimates a pressure drop via a hose and other accessories on the basis of a calculated breathing gas flow and attempts to compensate for it.”, ln 2-3. Firstly, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pressure regulator” in ln 2 is interpreted to mean a sensing and determining device based on the claim language that the pressure regulator “estimates” a pressure drop (i.e. senses) on the basis of a calculated breathing gas flow (determining), while the accepted meaning is “control valve.” The term is indefinite because the specification does not clearly redefine the term. Specifically, a pressure regulator is a valve that controls the pressure of a fluid or gas to a desired value, the valve can be passive or active. However, a pressure regulator is not known as a determining device that is capable of making estimates.  Applicant’s specification fails to provide an example of such a device nor adequately redefine how the term “pressure regulator” is to be understood.  For the purpose of this Office Action the claim 16 is interpreted such that the autoCPAP respirator is configured to estimate a pressure drop via a hose and other accessories on the basis of a calculated breathing gas flow and is configured to compensate for the pressure drop.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Somaiya (U.S. Pub. No. 2009/0044805; hereinafter: “Somaiya”) in view of Truschel et al. (U.S. Pub. No. 2014/0350429; hereinafter: “Truschel”).
Regarding Claim 1, Somaiya discloses an autoCPAP respirator, wherein the respirator comprises a control unit (112; Fig. 1), a respiration blower (102; Fig. 1), and a pressure sensor (106; Fig. 1), the control unit comprising a first controller (bi-level pressure therapy EPR module; ¶¶ 0054-0056) for generating a first control signal, which induces a speed of the blower to generate a pressurized breathing gas flow (Abstract; ¶¶ 0054-0056), and a sensor device (104; Fig. 1), which ascertains an instantaneous speed of the blower (¶¶ 0019-0020), wherein the instantaneous speed of the blower, characteristic data (330; Fig. 3; ¶ 0037) of the blower stored in a memory (¶¶ 0023, 0037, 0081) and pressure values provided by the pressure sensor (¶ 0025) are used to determine a breathing gas flow (¶¶ 018-0022; Fig. 2; described in detail in ¶¶ 0024-0056). 
Somaiya does not specifically discloses the autoCPAP respirator comprising a second controller for generating a periodically variable control signal, which activates the blower such that a speed of the blower varies in an oscillating manner at a frequency in a range of 1 - 20 Hz.
Truschel teaches a respiratory device comprising a control unit (64; Fig. 1; ¶ 0032), a respiration blower (52; Fig. 1), the control unit comprising a first controller for generating a first control signal (Abstract; ¶¶ 0009, 0042, 0065, Claim 1 and 11), which induces a speed of the blower to generate a pressurized breathing gas flow (Abstract; ¶¶ 0009, 0042, 0065, Claim 1 and 11; Examiner notes: Truschel discloses the first controller as a routine implemented by the control unit that generates the first control signal the flow of breathing gas that is being delivered to patient); a second controller for generating a periodically variable control signal (oscillatory pressure; Abstract; ¶¶ 0009, 0032-0036, 0041-0045, 0055-0059, 0065, Claim 1 and 11), which activates the blower such that a speed of the blower varies in an oscillating manner at a frequency in a range of 1 - 20 Hz [Abstract; ¶¶ 0009, 0032-0036, 0041-0045, 0055-0059, 0065, Claim 1 and 11; Examiner notes: Truschel discloses superimposing oscillatory pressure (i.e. periodically variable control signal) on the pressure therapy (i.e. pressurized breathing gas flow generated by the first control signal) being delivered to the patient during the expiratory phase at a frequency below 20 Hz and specifically at 2, 5, and 14 Hz).] for the purpose of approximating the flow response while accounting for the presence of variable leak (¶ 0036), diagnosing or treating of upper airway collapse (¶ 0036), and maintaining airway patency (¶ 0036). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the autoCPAP respirator of Somaiya to include the second controller for generating the periodically variable control signal, which activates the blower such that the speed of the blower varies in the oscillating manner at the frequency in the range of 1 - 20 Hz, such that the oscillatory pressure resulting from the periodically variable control signal is superimposed on the pressurized breathing gas flow generated by the first control signal being delivered to the patient during the expiratory phase at a frequency below 20 Hz and specifically at 2, 5, and 14 Hz, as taught by Truschel for the purpose of approximating the flow response while accounting for the presence of variable leak (See Truschel: ¶ 0036), diagnosing or treating of upper airway collapse (See Truschel: ¶ 0036), and maintaining airway patency (See Truschel: ¶ 0036).
Regarding Claim 2, the modified device of Somaiya discloses the autoCPAP respirator wherein both a speed of a motor (See Somaiya: Abstract; ¶¶ 0018-0019) and also a pressure in a region of a flow volume (See Somaiya: ¶ 0020; Fig. 1) are metrologically detected and supplied to the control unit, the flow volume being ascertained by the control unit by a computed linkage of measured values for the pressure and the speed [See Somaiya: ¶¶ 018-0022, 0024-0056; Fig. 2; Examiner notes: Based on the interpretation above (See 112b rejection above), the speed of the motor and blower are equivalents and the pressure in the region and the pressure values are equivalent, as such, Somaiya discloses two measures, such as pressure and flow generator system frequency (e.g., a rotational velocity of the blower such as RPM) taken together can give a measure of flow (See Somaiya: ¶ 0025).].
Regarding Claim 3, the modified device of Somaiya discloses the autoCPAP respirator wherein a motor (See Somaiya: Abstract; ¶¶ 0018-0019) which is provided with the sensor device for speed detection (See Somaiya: ¶¶ 0019-0020) and the pressure sensor for pressure measurement is arranged in a region (A, Fig. A annotated below) of a flow volume [See Somaiya: Fig. 1; Examiner notes: Somaiya discloses the pressure sensor having a lead (B, Fig. A annotated below) that measures the pressure of, and extends into, the volume that flows in the region A (Fig. A annotated below).], the pressure sensor and the sensor device being connected to the control unit (See Somaiya: Fig. 1; ¶¶ 0022, 0025), and the control unit is provided with a computer unit (See Somaiya: ¶¶ 0022-0023, 0037) for determining the flow volume and/or the breathing gas flow by way of a computed linkage of measured values for the pressure and the speed [See Somaiya: ¶¶ 018-0022, 0024-0056; Fig. 2; Examiner notes: Based on the interpretation above (See 112b rejection above), the speed of the motor and blower are equivalents and the pressure in the region and the pressure values are equivalent, as such, Somaiya discloses two measures, such as pressure and flow generator system frequency (e.g., a rotational velocity of the blower such as RPM) taken together can give a measure of flow (See Somaiya: ¶ 0025).].

    PNG
    media_image1.png
    907
    732
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1 of Somaiya.
Regarding Claim 4, the modified device of Somaiya discloses the autoCPAP respirator wherein a characteristic map is metrologically recorded and stored in the respirator before a detection of a flow volume (See Somaiya: lookup table 330; ¶¶ 0037, 0047; Fig. 3).
Regarding Claim 5, the modified device of Somaiya discloses the autoCPAP respirator wherein the pressure is ascertained at a device outlet (A, Fig. B annotated below).

    PNG
    media_image2.png
    667
    554
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 1 of Somaiya.
Regarding Claim 6, the modified device of Somaiya discloses the autoCPAP respirator wherein an ascertained breathing gas flow is adapted at least temporarily in consideration of ascertained or stored values of one or more compensation parameters (See Somaiya: ¶¶ 0018-0090; Fig. 2; Examiner notes: The modified device of Somaiya discloses the instantaneous determined breathing gas flow as the ascertained breathing gas flow can be adapted at least temporarily by at least the accessories used (See Somaiya: i.e. mask; ¶¶ 0024, 0057-000084); leakage (See Somaiya: ¶¶ 0043-0044); and present treatment pressure (See Somaiya: ¶¶ 0050-0055, 0062-0067, 0090).]. 
Regarding Claim 7, the modified device of Somaiya discloses the autoCPAP respirator wherein the one or more compensation parameters comprise one or more of accessories used (See Somaiya: i.e. mask; ¶¶ 0024, 0057-000084), leakage (See Somaiya: ¶¶ 0043-0044), and present treatment pressure (See Somaiya: ¶¶ 0050-0055, 0062-0067, 0090).
Regarding Claim 8, the modified device of Somaiya discloses the autoCPAP respirator wherein at least two compensation parameters are ascertained by sensors or determined by computer or read out or input by a user (See Somaiya: ¶¶ 0018-0090; Fig. 2; Examiner notes: The modified device of Somaiya discloses the instantaneous determined breathing gas flow as the ascertained breathing gas flow can be adapted at least temporarily by at least the accessories used (See Somaiya: i.e. mask; ¶¶ 0024, 0057-000084); leakage (See Somaiya: ¶¶ 0043-0044); and present treatment pressure (See Somaiya: ¶¶ 0050-0055, 0062-0067, 0090).].
Regarding Claim 9, the modified device of Somaiya discloses the autoCPAP respirator wherein the ascertained breathing gas flow is at least temporarily adapted in consideration of ascertained values of the one or more compensation parameters and while using at least one of a characteristic map (330; Fig. 3; ¶¶ 0037, 0044) or linearization (See Somaiya: ¶ 0037).
Regarding Claim 10, the modified device of Somaiya discloses the autoCPAP respirator wherein a stored device-typical compensation parameter (See Somaiya: ImpedanceofTurbine; ¶ 0083) is retrieved and used to adapt the ascertained breathing gas flow at least temporarily (See Somaiya: ¶¶ 0018-0090; Fig. 2; Examiner notes: The modified device of Somaiya discloses the instantaneous determined breathing gas flow as the ascertained breathing gas flow can be adapted at least temporarily by the stored impedance of the flow generator which may depend on the particular design of the flow generator and may be predetermined and/or preset into the memory of the controller of the system (See Somaiya: ¶ 0083).].
Regarding Claim 13, the modified device of Somaiya discloses the autoCPAP respirator wherein values provided by the sensor device are corrected by specific characteristic maps depending on accessory type (See Somaiya: ¶¶ 0018-0090; Fig. 2; Examiner notes: The modified device of Somaiya discloses the particular structural characteristics of the flow generator or blower e.g. impeller design (See Somaiya: ¶¶ 0033, 0083) as correcting the values of the sensor device).
Regarding claim 14, the modified device of Somaiya discloses the autoCPAP respirator wherein a FOT (Forced Oscillation Technique) oscillation is generated using the respiration blower and the 1-20 Hz oscillation modulates a treatment target pressure (See Truschel: oscillatory pressure; Abstract; ¶¶ 0009, 0032-0036, 0041-0045, 0055-0059, 0065, Claim 1 and 11) and is also regulated by a pressure regulator (See Truschel: 60; Fig. 1; ¶ 0026)
Regarding Claim 15, the modified device of Somaiya discloses the autoCPAP respirator wherein a target pressure is changed in an oscillating manner by the controller to generate an FOT oscillation (See Truschel: Abstract; ¶¶ 0009, 0032-0036, 0040-0045, 0055-0059, 0064-0066, Claim 1 and 11).
Regarding Claim 16, the modified device of Somaiya discloses the autoCPAP respirator wherein the pressure regulator estimates a pressure drop via a hose (See Truschel: 56; Fig. 1) and other accessories (See Truschel: mask 58; Fig. 1) on the basis of a calculated breathing gas flow and attempts to compensate for it [See Truschel: ¶¶ 0025-0026, 0028-0029, 0031, 0035-0036, 0048-0056; Examiner notes: Truschel discloses estimating and accounting for leakage (i.e. the pressure drop) via the hose and the mask (i.e. other accessory) downstream the pressure regulator.].
Regarding Claim 17, the modified device of Somaiya discloses the autoCPAP respirator wherein a consistency of airways is ascertained on the basis of a quotient of an amplitude of computed breathing gas flow and pressure (See Truschel: Abstract; ¶¶ 0040-0045, 0055-0059, 0064-0066, Claim 1 and 11; Examiner notes: Truschel discloses estimating the upper airway resistance for the diagnosis and treatment of airway collapse (i.e. consistency of airways) by using a methodology that at least includes division between (i.e. ratio) of the flow amplitude and the pressure amplitude (i.e. the quotient of the amplitude of the computed breathing gas flow and pressure).
Regarding Claim 18, the modified device of Somaiya discloses the autoCPAP respirator wherein during apnea classification with FOT, a predefined target pressure value Pset is overlaid with a sinusoidal oscillation at a frequency of 2-10 Hz [See Truschel: Abstract; ¶¶ 0009, 0032-0036, 0041-0045, 0055-0059, 0065, Claim 1 and 11; Examiner notes: Truschel discloses superimposing oscillatory pressure (i.e. periodically variable control signal) on the pressure therapy (i.e. pressurized breathing gas flow generated by the first control signal) being delivered to the patient during the expiratory phase and during obstructive sleep apnea at a frequency below 20 Hz and specifically at 2 and 5 Hz ).].
Regarding Claims 19-20, Somaiya discloses an autoCPAP respirator comprising a control unit (112; Fig. 1), a respiration blower (102; Fig. 1), and a pressure sensor (106; Fig. 1), the control unit comprising a first controller (bi-level pressure therapy EPR module; ¶¶ 0054-0056) for generating a first control signal, which induces a speed of the blower to generate a pressurized breathing gas flow (Abstract; ¶¶ 0054-0056), and a sensor device (104; Fig. 1), which ascertains an instantaneous speed of the blower (¶¶ 0019-0020), wherein the instantaneous speed of the blower, characteristic data (330; Fig. 3; ¶ 0037) of the blower stored in a memory (¶¶ 0023, 0037, 0081) and pressure values provided by the pressure sensor (¶ 0025) are used to determine a breathing gas flow (¶¶ 018-0022, 0024-0056; Fig. 2), the breathing gas flow thus ascertained being adapted at least temporarily in consideration of ascertained values of one or more compensation parameters (See Somaiya: ¶¶ 0018-0090; Fig. 2; Examiner notes: Somaiya discloses the ascertained breathing gas flow can be adapted at least temporarily by at least the accessories used (i.e. mask; ¶¶ 0024, 0057-000084); leakage (¶¶ 0043-0044); and present treatment pressure (¶¶ 0050-0055, 0062-0067, 0090) and by the compensation parameter of the stored impedance of the flow generator which may depend on the particular design of the flow generator and may be predetermined and/or preset into the memory of the controller of the system (¶ 0083).]
Somaiya does not specifically discloses the autoCPAP respirator comprising a second controller for generating a periodically variable control signal, which activates the blower such that a speed of the blower varies in an oscillating manner at a frequency in a range of 1-30 Hz and  
Truschel teaches a respiratory device comprising a control unit (64; Fig. 1; ¶ 0032), a respiration blower (52; Fig. 1), the control unit comprising a first controller for generating a first control signal (Abstract; ¶¶ 0009, 0042, 0065, Claim 1 and 11), which induces a speed of the blower to generate a pressurized breathing gas flow (Abstract; ¶¶ 0009, 0042, 0065, Claim 1 and 11; Examiner notes: Truschel discloses the first controller as a routine implemented by the control unit that generates the first control signal the flow of breathing gas that is being delivered to patient); a second controller for generating a periodically variable control signal (oscillatory pressure; Abstract; ¶¶ 0009, 0032-0036, 0041-0045, 0055-0059, 0065, Claim 1 and 11), which activates the blower such that a speed of the blower varies in an oscillating manner at a frequency in a range of 1 - 20 Hz [Abstract; ¶¶ 0009, 0032-0036, 0041-0045, 0055-0059, 0065, Claim 1 and 11; Examiner notes: Truschel discloses superimposing oscillatory pressure (i.e. periodically variable control signal) on the pressure therapy (i.e. pressurized breathing gas flow generated by the first control signal) being delivered to the patient during the expiratory phase at a frequency below 20 Hz and specifically at 2, 5, and 14 Hz).] for the purpose of approximating the flow response while accounting for the presence of variable leak (¶ 0036), diagnosing or treating of upper airway collapse (¶ 0036), and maintaining airway patency (¶ 0036). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the autoCPAP respirator of Somaiya to include the second controller for generating the periodically variable control signal, which activates the blower such that the speed of the blower varies in the oscillating manner at the frequency in the range of 1 - 20 Hz, such that the oscillatory pressure resulting from the periodically variable control signal is superimposed on the pressurized breathing gas flow generated by the first control signal being delivered to the patient during the expiratory phase at a frequency below 20 Hz and specifically at 2, 5, and 14 Hz, as taught by Truschel for the purpose of approximating the flow response while accounting for the presence of variable leak (See Truschel: ¶ 0036), diagnosing or treating of upper airway collapse (See Truschel: ¶ 0036), and maintaining airway patency (See Truschel: ¶ 0036).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Somaiya in view of Truschel as applied to claim 1 above, in further view of Morris et al. (U.S. Pub. No. 2004/0255943; hereinafter: “Morris”).
Regarding claim 11, the modified device of Somaiya discloses the autoCPAP respirator, shown above. 
The modified device of Somaiya does not specifically disclose the autoCPAP respirator wherein values provided by the sensor device are corrected based on ambient pressure.
Morris teaches values provided by the sensor device are corrected based on ambient pressure (¶¶ 0022, 0027; Fig. 2 discloses a CPAP pressure based on ambient pressure and adds an additional 5cm H2O to the pressure thus correcting) for the purpose of ensuring the sensor is providing correct feedback to the controller to ensure proper ventilation of a patient (¶¶ 0022, 0027).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Somaiya to include the values provided by the sensor device being corrected based on ambient pressure as taught by Morris for the purpose of ensuring the sensor is providing correct feedback to the controller to ensure proper ventilation of a patient (See Morris: ¶¶ 0022, 0027).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Somaiya in view of Truschel as applied to claim 1 above, in further view of Hill et al. (US Pat. No. 6,401,713; hereinafter: “Hill”).
Regarding claim 12, the modified device of Somaiya discloses the autoCPAP respirator, shown above.
The modified device of Somaiya does not specifically disclose the autoCPAP respirator wherein values provided by the sensor device are corrected based on a temperature of a breathing gas at the respiration blower and/or ambient humidity.
Hill teaches values provided by the sensor device are corrected based on a temperature of a breathing gas at the respiration blower (Col. 4 Lines 15-32 disclose a temperature sensor and adjusting flow based on the sensor) for the purpose of ensuring the air temperature being supplied to the patient is within a comfortable range as well as a range that will not greatly affect the pressure of the gas supplied.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Somaiya to include the values provided by the sensor device are corrected based on the temperature of the breathing gas at the respiration blower as taught by Hill for the purpose of ensuring the air temperature being supplied to the patient is within a comfortable range as well as a range that will not greatly affect the pressure of the gas supplied.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 submitted in the Appeal Brief filed November 30, 2021 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785